DETAILED ACTION
This non-final office action is in response to applicant’s RCE file on 10/22/2020 for response of office action mailed on 08/13/2020. Claim 1, 7-9, 13, 15, 16, and 17 are currently amended. Claim 3 and 11 are cancelled. No new claim is added. Claims 1, 2, 4-10, 12-17 are being examined and pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/22/2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s amendments to claim 1, 9, 17 with respect to rejection under 35 U.S.C 112(a) have been considered. The amendments and arguments overcame the rejections, therefore the rejections have been withdrawn.
Applicant’s amendments to claim 5 and 13 with respect to rejection under 35 U.S.C 112(b) (lack of antecedent) have been considered. The amendments overcame the rejections, therefore the rejections have been withdrawn.
Applicant’s amendments to claim 1, 9, and 17 with respect to rejection under 35 U.S.C 103 have been considered.
As provided in further detail below, applicant’s arguments regarding that the references fail to show certain features are unpersuasive in view of the grounds of rejection discussed in detail. Please note that during patent examination, the pending claims even when interpreted in view of the specification must be “given their broadest reasonable interpretation.” Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005), In re Am. Acad, of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). As such, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.
Regarding the arguments on page 8-11 on claim 1, claim 1 is amended with new limitation:  detecting that the entity performed the predicted behavior, assigning a second behavioral profile to the entity upon detecting that the entity performed the predicted behavior, and issuing an alert using a user interface regarding the assignment of the second behavioral profile to the entity. Claim 9 is different, but with similar amended limitations. applicant states that “Shmueli is concerned with identifying behavioral anomalies associated with an entity. This is opposed to the claimed embodiments, which involve tracking suspected attackers and recognizing when a suspected attacker changes behavioral profiles”. Examiner carefully reviewed applicant’s argument but respectfully disagrees. Shmueli teaches assigning more than one behavioral profile to the entity, specifically Shmueli teaches assigning a first profile to an entity, which help predicting the expected behavior. If deviation from the predicted behavior is detected, assigning the second profile (Para. 0027, 0009 and 0010). 
Regarding the argument on claim 1, the applicant further argues that “Xu and Gukal fail to cure the deficiencies of Shmueli”. Examiner agrees that Xu does not teach newly amended limitations. But Gukal teaches generating a prediction of entity behavior based on the assigned behavioral profile (Para. 
Regarding the applicant initiated interview, examiner suggested to add more details as disclosed in Para. 0071 to the proposed amendments in the interview agenda. But the newly amended limitations are different from the proposed amendments. Also did not see any more details were added from Para. 0071. Therefore, combination of Shmueli and Gukal is used for the rejection of newly amended limitations.
Regarding claim 17, it is amended with new limitation: generating a prediction of behavior of the human actor based on the assigned first behavioral profile; detecting that the human actor performed the predicted behavior; assigning a second behavioral profile to the human actor upon detecting that the human actor performed the predicted behavior; and issuing an alert using a user interface regarding the assignment of the second behavioral profile to the human actor. Applicant’s amendments to claims, filed on 10/22/2020, necessitated the new grounds of rejection presented in this office action. Hence, applicant’s arguments with respect to rejections have been considered but are moot in view of the new grounds of rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 4-5, 7-10, 12-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shmueli et al. (US20150121518, hereinafter Shmueli) in view of Xu et al. (US20190166141, hereinafter Xu), and further in view of Gukal et al (US20170214708, hereinafter Gukal). 
Regarding claim 1, Shmueli teaches a method for monitoring activity on a network (Shmueli: Abstract: A computer-implemented method for determining whether a computer network is compromised by unauthorized activity on the computer network. The computer-implemented method comprises identifying a behavioral anomaly of an entity on the computer network), the Turning to FIG. 8, at block 802, input data is received from the sensors 108, by the analytics system 100); analyzing, using a processor executing instructions stored on a memory, the received network activity data with respect to one or more behavioral cues (Shmueli: Para. 0121: The process moves to block 804, where it is determined whether the input data matches an existing profile; Para. 0122: The profiles, existing and newly created, are representative of the same metrics associated with user behavior. Metrics of network entity behavior include parameters such as, for example, time of day, access distribution for a specific user or a group of users, originating internet protocol (IP) addresses distribution for a specific user or group of users, the user's rate of access to a target of privileged account, and the time of day or time of week access for a specific target or privileged account, the day of the week a specific resource is accessed on, whether a specific command is run on a workday/holiday/business hours/non-business hours, date, rate of input, IP or IP range, geographical location, type of events, success/failure indication, input metadata, and, input content); assigning, using the processor, a first behavioral profile to the entity based on the entity classification and the network activity data (Shmueli: Para. 0123: From blocks 806 and 808, the process moves to block 810, where the leading profile, which may be either an existing profile or a new profile, is selected or calculated for the input data) (Examiner note: classification is either an existing profile or a new profile); Para. 0036: a “leading profile” is a profile that is currently considered to be the most accurate representation of a network entity behavior; Para. 0012: the leading profile being either the first behavioral profile or the second behavioral profile or a combination thereof); assigning a second behavioral profile to the entity upon detecting that the entity performed the predicted behavior (Shmueli: Para. 0027: a “profile” is a mathematical representation of specific network entity normal behavior. The profile may be created either by defining fixed rules in advance or by observing network entity behavior and statistically predicting the expected behavior. For instance, a working hours profile of a user could be the time period from 09:00-17:00; Para. 0009: the first behavioral profile built based on a statistical analysis of the input data, obtaining additional input data representative of information on actions in the computer network. The behavioral anomaly is identified by an analysis of the additional input data against the first behavioral profile to detect anomalies or deviations from the first behavioral profile; Para. 0010: the computer-implemented method further comprises building a second behavior profile when the behavioral anomaly is identified found, the second behavior profile different from the first behavior profile); and issuing an alert using a user interface regarding the assignment of the second behavioral profile to the entity (Shmueli: Para. 0118: an actual detected anomaly, which should generate an alert; Para. 0030: Throughout this document, an “anomaly” is a statistical deviation from the calculated profile, thus representing a deviation from the normal behavior; Para. 0103: High deviations are flagged as anomalies and displayed on the user interface 500). 
Yet, Shmueli does not teach classifying, using the processor, the network activity data as being generated by an entity selected from the group consisting of a human actor and an automated process based on the analysis of the network activity with respect to the one or more behavioral cues.
However, in the same field of endeavor, Xu teaches classifying, using the processor, the network activity data as being generated by an entity selected from the group consisting of a human actor and an automated process based on the analysis of the network activity with respect to the one or more behavioral cues (Xu: Para. 0018: The behavior model is then used to determine whether a particular request submitted from a particular client computing device is an automated request. An automated request is a request that is initiated by an automated process rather than a human user; Para. 0078: One or more supervised learning techniques can be used to generate a model that can be used to classify new data (e.g. new behavior data may be classified as “Human” or “Automated”); Para. 0101: behavior data may include data that describes a series of keystroke events generated at a client computing device 120 in association with a request. Keystroke input events may include key presses, key releases, and other keyboard input events. In some embodiments, a series of keystroke input events includes one or more individual keystroke input events that can be described by a key identifier, an actuation motion (e.g. down/up, press/release) and an event timestamp. For example, when key input events are detected at the client computing device 120, behavior collection instructions executing at the client computing device 120 may obtain raw input data from an operating system of the client computing device 120 containing key identifier data, actuation motion data, and timestamp data). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Shmueli to include classifying, using the processor, the network activity data as being generated by an entity selected from the group consisting of a human actor and an automated process based on the analysis of the network activity with respect to the one or more behavioral cues as disclosed by Xu. One of ordinary skill in the art would have been motivated to make this modification in order to detect malicious activity using behavior data as suggested by Xu (Xu: Para. 0002). 
Yet, combination of Shmueli and Xu does not explicitly teach generating a prediction of entity behavior based on the assigned first behavioral profile and detecting that the entity performed the predicted behavior.
However, in the same field of endeavor, Gukal teaches generating a prediction of entity behavior based on the assigned first behavioral profile (Gukal: Para. 0003: Analyzing the network data can include identifying a pattern of network behavior that describes the potential threat. The network security device can further generating an attack pattern. The attack pattern can include the identified pattern of network behavior. Para. 0007: the data science engine can configured to use the network data and predictive analysis to determine probable future network behavior. The predictive analysis can use one or more known attack patterns to determine the probable future network behavior. The probable future network behavior can associated with the potential threat; Para. 0044: the network threat detection system can use predictive analysis to determine probable future network behavior. Predictive analysis can use known attack patterns to determine future network behavior that may occur should current network activity progress. This information can be used by the network threat detection system to place deception mechanisms in the probable path of an attack or threat, and thereby divert and/or identify the attack; Para. 0259: predictive analysis that determines probable future network behavior, and correlation of an attack pattern to known attack patterns; Para. 0283: Using predictive analytics with network data and previous attack patterns from attack pattern database 1505 as inputs, the attack pattern generator 1506 can determine the part of the network 1502 where the scan will take place next as part of its attack pattern 1508) and detecting that the entity performed the predicted behavior (Gukal: Para. 0238: The new alert data 1304 may include information such as a possible identity of the source of the threat; Para. 0240: updating the matching attack pattern may include, for example, describing variations on the attack pattern, alterations to the attack pattern, additional sources of this type of pattern, and so on; Para. 0257: the system may block the IP address that appears to be the source of the attack, or attempt to trace the attack to the source…..Alternatively or additionally, the system may provide traceable data to the attacker. Traceable data may enable the system or others to track the attacker's movements in the network; Para. 0283: database servers in a subnet (SN1) may have been scanned by a user. Based on this previous pattern of scans by the user, predictive analytics may determine that the database servers in a different subnet (SN2) will be accessed next by the user. The attack pattern generator 1506 may use the attack pattern 1508 to identify within the network data movements and interactions of the source of the scan with the network 1502). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include entity behavior based on the assigned first behavioral profile and detecting that the entity performed the predicted behavior as disclosed by Gukal. One of ordinary skill in the art would have been motivated to make this modification in order to predict probable future network behavior as suggested by (Gukal: Para. 0007). 
Regarding claim 2 and 10, combination of Shmueli, Xu and Gukal teaches the method of claim 1. In addition, Shmueli further teaches wherein the network activity data includes data from at least one of logs and event sources regarding commands executed by the entity (Shmueli: Para. 0031: an audit record is a raw audit log as generated externally to a system due to network entity activity. The audit log is used as an input by the system to create profiles and to detect anomalies; Para. 0014: wherein the entity is a member of a group consisting of: a human user, application, client machine, device type, target machine, account, and command).
Regarding claim 4 and 12, combination of Shmueli, Xu and Gukal teaches the method of claim 1. In addition, Shmueli further teaches wherein the one or more behavioral cues include at least one of timing of keystrokes, timing of network events, typographical errors, and keystrokes (Shmueli: Para. 0122: Metrics of network entity behavior include parameters such as, for example, time of day, access distribution for a specific user or a group of users, originating internet protocol (IP) addresses distribution for a specific user or group of users, the user's rate of access to a target of privileged account, and the time of day or time of week access for a specific target or privileged account, the day of the week a specific resource is accessed on, whether a specific command is run on a workday/holiday/business hours/non-business hours, date, rate of input, IP or IP range, geographical location, type of events, success/failure indication, input metadata, and, input content). 
Regarding claim 5 and 13, combination of Shmueli, Xu and Gukal teaches the method of claim 3. In addition, Shmueli further teaches issuing an alert using a user interface upon detecting activity that deviates from the predicted behavior (Shmueli: Para. 0118: an actual detected anomaly, which should generate an alert; Para. 0030: Throughout this document, an “anomaly” is a statistical deviation from the calculated profile, thus representing a deviation from the normal behavior; Para. 0103: High deviations are flagged as anomalies and displayed on the user interface 500). 
Regarding claim 7 and 15, combination of Shmueli, Xu and Gukal teaches the method of claim 1. In addition, Shmueli further teaches wherein the first behavioral profile includes intelligence gathering behavior, network maneuvering behavior, data exfiltration behavior, or vulnerability exploitation behavior (Shmueli: Para. 0122: Metrics of network entity behavior include parameters such as, for example, time of day, access distribution for a specific user or a group of users, originating internet protocol (IP) addresses distribution for a specific user or group of users, the user's rate of access to a target of privileged account, and the time of day or time of week access for a specific target or privileged account, the day of the week a specific resource is accessed on, whether a specific command is run on a workday/holiday/business hours/non-business hours, date, rate of input, IP or IP range, geographical location, type of events, success/failure indication, input metadata, and, input content). 
Regarding claim 8 and 16, combination of Shmueli, Xu and Gukal teaches the method of claim 1. In addition, Xu further teaches wherein the entity is classified as an automated process (Xu: Para. 0018: The behavior model is then used to determine whether a particular request submitted from a particular client computing device is an automated request. An automated request is a request that is initiated by an automated process rather than a human user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein the entity is classified as an automated process and the assigned behavioral profile corresponds to a particular toolkit identification as disclosed by Xu. One of ordinary skill in the art would have been 
In addition, Gukal further teaches the assigned first behavioral profile corresponds to a particular toolkit identification (Gukal:  Para. 0246: When the identified attack pattern 1490 indicates port scanning of a server, a deployment strategy may call for deploying one or more security mechanisms that emulate services provided by the server. One or more corresponding ports on the server may then be opened. A true port scanner attack may then attempt to access the emulated services through an open port; Para. 0277: a network bot (e.g., an automated system) may be executing a routine walk of the network. In this example, the network bot may be accessing each Internet Protocol (IP) address available, and thus may also access a security mechanism deployed to resemble a network device using a specific IP address. In other cases, however, a network abnormality may be a port scanner that is attempting to collect IP addresses for illegitimate purposes; Para. 0282: an attack pattern generator 1506 can receive port scanning alerts from multiple servers 1503 a-1503 c on the network 1502, as well as other network data 1504. A port scanning alert can indicate that the ports on a server 1503 a-1503 c have been scanned by a port-scanning tool. Port scanning tools can be used by network attackers to probe networks for information, such as the services provided by the servers 1503 a-1503 c. This information may indicate vulnerabilities in the network 1502 that can potentially be exploited by an attacker). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include the assigned first behavioral profile corresponds to a particular toolkit identification as disclosed by Gukal. One of ordinary skill in the art would have been motivated to make this modification in order to predict probable future network behavior as suggested by (Gukal: Para. 0007).
Regarding claim 9, Shmueli teaches a system for monitoring activity on a network, the system comprising: an interface for at least receiving network activity data (Shmueli: Fig. 1: sensors (108); Para. 0121: Turning to FIG. 8, at block 802, input data is received from the sensors 108, by the analytics system 100); a processor executing instructions stored on a memory to: assign a first behavioral profile to the entity based on the entity classification and the network activity data (Shmueli: Para. 0123: From blocks 806 and 808, the process moves to block 810, where the leading profile, which may be either an existing profile or a new profile, is selected or calculated for the input data) (Examiner note: classification is either an existing profile or a new profile); Para. 0036: a “leading profile” is a profile that is currently considered to be the most accurate representation of a network entity behavior; Para. 0012: the leading profile being either the first behavioral profile or the second behavioral profile or a combination thereof); assign a second behavioral profile to the entity upon detecting that the entity performed the predicted behavior (Shmueli: Para. 0027: a “profile” is a mathematical representation of specific network entity normal behavior. The profile may be created either by defining fixed rules in advance or by observing network entity behavior and statistically predicting the expected behavior. For instance, a working hours profile of a user could be the time period from 09:00-17:00; Para. 0009: the first behavioral profile built based on a statistical analysis of the input data, obtaining additional input data representative of information on actions in the computer network. The behavioral anomaly is identified by an analysis of the additional input data against the first behavioral profile to detect anomalies or deviations from the first behavioral profile; Para. 0010: the computer-implemented method further comprises building a second behavior profile when the behavioral anomaly is identified found, the second behavior profile different from the first behavior profile); and issue an alert using a user interface regarding the assignment of the second behavioral profile to the entity (Shmueli: Para. 0118: an actual detected anomaly, which should generate an alert; Para. 0030: Throughout this document, an “anomaly” is a statistical deviation from the calculated profile, thus representing a deviation from the normal behavior; Para. 0103: High deviations are flagged as anomalies and displayed on the user interface 500).
Yet, Shmueli does not teach classify the network activity data as being generated by an entity selected from the group consisting of a human actor and an automated process based on the analysis of the network activity data with respect to the one or more behavioral cues.
However, in the same field of endeavor, Xu teaches classify the network activity data as being generated by an entity selected from the group consisting of a human actor and an automated process based on the analysis of the network activity data with respect to the one or more behavioral cues (Xu: Para. 0018: The behavior model is then used to determine whether a particular request submitted from a particular client computing device is an automated request. An automated request is a request that is initiated by an automated process rather than a human user; Para. 0078: One or more supervised learning techniques can be used to generate a model that can be used to classify new data (e.g. new behavior data may be classified as “Human” or “Automated”); Para. 0101: behavior data may include data that describes a series of keystroke events generated at a client computing device 120 in association with a request. Keystroke input events may include key presses, key releases, and other keyboard input events. In some embodiments, a series of keystroke input events includes one or more individual keystroke input events that can be described by a key identifier, an actuation motion (e.g. down/up, press/release) and an event timestamp. For example, when key input events are detected at the client computing device 120, behavior collection instructions executing at the client computing device 120 may obtain raw input data from an operating system of the client computing device 120 containing key identifier data, actuation motion data, and timestamp data). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Shmueli to include classify the network activity data as being generated by an entity selected from the group consisting of a human 
Yet, combination of Shmueli and Xu does not explicitly teach generating a prediction of entity behavior based on the assigned first behavioral profile and detecting that the entity performed the predicted behavior.
However, in the same field of endeavor, Gukal teaches generating a prediction of entity behavior based on the assigned first behavioral profile (Gukal: Para. 0003: Analyzing the network data can include identifying a pattern of network behavior that describes the potential threat. The network security device can further generating an attack pattern. The attack pattern can include the identified pattern of network behavior. Para. 0007: the data science engine can configured to use the network data and predictive analysis to determine probable future network behavior. The predictive analysis can use one or more known attack patterns to determine the probable future network behavior. The probable future network behavior can associated with the potential threat; Para. 0044: the network threat detection system can use predictive analysis to determine probable future network behavior. Predictive analysis can use known attack patterns to determine future network behavior that may occur should current network activity progress. This information can be used by the network threat detection system to place deception mechanisms in the probable path of an attack or threat, and thereby divert and/or identify the attack; Para. 0259: predictive analysis that determines probable future network behavior, and correlation of an attack pattern to known attack patterns; Para. 0283: Using predictive analytics with network data and previous attack patterns from attack pattern database 1505 as inputs, the attack pattern generator 1506 can determine the part of the network 1502 where the scan will take place next as part of its attack pattern 1508) and detecting that the entity performed the predicted behavior (Gukal: Para. 0238: The new alert data 1304 may include information such as a possible identity of the source of the threat; Para. 0240: updating the matching attack pattern may include, for example, describing variations on the attack pattern, alterations to the attack pattern, additional sources of this type of pattern, and so on; Para. 0257: the system may block the IP address that appears to be the source of the attack, or attempt to trace the attack to the source…..Alternatively or additionally, the system may provide traceable data to the attacker. Traceable data may enable the system or others to track the attacker's movements in the network; Para. 0283: database servers in a subnet (SN1) may have been scanned by a user. Based on this previous pattern of scans by the user, predictive analytics may determine that the database servers in a different subnet (SN2) will be accessed next by the user. The attack pattern generator 1506 may use the attack pattern 1508 to identify within the network data movements and interactions of the source of the scan with the network 1502). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include generating a prediction of entity behavior based on the assigned first behavioral profile and detecting that the entity performed the predicted behavior as disclosed by Gukal. One of ordinary skill in the art would have been motivated to make this modification in order to predict probable future network behavior as suggested by (Gukal: Para. 0007).
Claim 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shmueli in view of Xu and Gukal, and further in view of Morgan et al. (US20090073895, hereinafter Morgan).
Regarding claim 6 and 14, combination of Shmueli, Xu and Gukal teaches the method of claim 5. 
Yet, the combination does not teach redirecting network activity data from the entity to a virtual security appliance for further communications.
The Network Director 125 would also dynamically redirect traffic through the Virtual Security Appliance/Service Operating System, in conjunction with the Networking Advocate 121, for further investigation and classification). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include redirecting network activity data from the entity to a virtual security appliance for further communications as disclosed by Morgan. One of ordinary skill in the art would have been motivated to make this modification in order to provide further analysis and investigation for network activity as suggested by Morgan (Morgan: Para. 0026).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Shmueli and Gukal. 
Regarding claim 17, Xu teaches a method for monitoring activity on a network (Xu: Para. 0042: Such behavior data may be obtained by monitoring behavior data at the client computing device 120. …the behavior collection instructions monitor behavior data generated at the client computing device 120), the method comprising: receiving network activity data at an interface (Xu: Claim 1: receiving data describing a particular request from a particular client device …. the data including particular behavior data generated at the particular client device in association with the particular request); analyzing, using a processor executing instructions stored on a memory, the received network activity with respect to at least one of timing of keystrokes, timing of network events, typographical errors, and keystrokes (Xu: Claim 1: analyzing the particular behavior data using the behavior model to generate a behavior model result; Para. 0101: behavior data may include data that describes a series of keystroke events generated at a client computing device 120 in association with a request. Keystroke input events may include key presses, key releases, and other keyboard input events. In some embodiments, a series of keystroke input events includes one or more individual keystroke input events that can be described by a key identifier, an actuation motion (e.g. down/up, press/release) and an event timestamp. For example, when key input events are detected at the client computing device 120, behavior collection instructions executing at the client computing device 120 may obtain raw input data from an operating system of the client computing device 120 containing key identifier data, actuation motion data, and timestamp data); classifying the network activity data as being generated by a human actor based on the analysis of at least one of timing of keystrokes, timing of network events, typographical errors, and keystrokes (Xu: Para. 0018: The behavior model is then used to determine whether a particular request submitted from a particular client computing device is an automated request. An automated request is a request that is initiated by an automated process rather than a human user; Para. 0078: One or more supervised learning techniques can be used to generate a model that can be used to classify new data (e.g. new behavior data may be classified as “Human” or “Automated”); Para. 0101: behavior data may include data that describes a series of keystroke events generated at a client computing device 120 in association with a request. Keystroke input events may include key presses, key releases, and other keyboard input events. In some embodiments, a series of keystroke input events includes one or more individual keystroke input events that can be described by a key identifier, an actuation motion (e.g. down/up, press/release) and an event timestamp. For example, when key input events are detected at the client computing device 120, behavior collection instructions executing at the client computing device 120 may obtain raw input data from an operating system of the client computing device 120 containing key identifier data, actuation motion data, and timestamp data). 
Yet, Xu does not explicitly teach assigning a first behavioral profile to the human actor based on the network activity data; and generating a prediction of behavior of the human actor based on the assigned first behavioral profile; detecting that the human actor performed the predicted behavior; assigning a second behavioral profile to the human actor upon detecting that the human actor performed the predicted behavior; and issuing an alert using a user interface regarding the assignment of the second behavioral profile to the human actor.
However, in the same field of endeavor, Gukal teaches generating a prediction of behavior of the human actor based on the assigned first behavioral profile (Gukal: Para. 0295: An abnormal pattern of behavior seen in a network may be confirmed as an attack pattern by using security mechanisms selected and deployed to attract the attention of the actor or entity that is causing the abnormal network activity; Para. 0062: the emulated network 116 is a self-contained, isolated, and closely monitored network, in which suspect network activity may be allowed to freely interact with emulated computing systems. In various implementations, questionable emails, files, and/or links may be released into the emulated network 116 to confirm that they are malicious, and/or to see what effect they have. Outside actors can also be allowed to access emulated system, steal data and user credentials, download malware, and conduct any other malicious activity. In this way, the emulated network 116 not only isolated a suspected attack from the site network 104, but can also be used to capture information about an attack; Para. 0003: Analyzing the network data can include identifying a pattern of network behavior that describes the potential threat. The network security device can further generating an attack pattern. The attack pattern can include the identified pattern of network behavior.  Para. 0007: the data science engine can configured to use the network data and predictive analysis to determine probable future network behavior. The predictive analysis can use one or more known attack patterns to determine the probable future network behavior. The probable future network behavior can associated with the potential threat; Para. 0044: the network threat detection system can use predictive analysis to determine probable future network behavior. Predictive analysis can use known attack patterns to determine future network behavior that may occur should current network activity progress. This information can be used by the network threat detection system to place deception mechanisms in the probable path of an attack or threat, and thereby divert and/or identify the attack; Para. 0259: predictive analysis that determines probable future network behavior, and correlation of an attack pattern to known attack patterns; Para. 0283: Using predictive analytics with network data and previous attack patterns from attack pattern database 1505 as inputs, the attack pattern generator 1506 can determine the part of the network 1502 where the scan will take place next as part of its attack pattern 1508) and detecting that the human actor performed the predicted behavior (Gukal: Para. 0238: The new alert data 1304 may include information such as a possible identity of the source of the threat; Para. 0240: updating the matching attack pattern may include, for example, describing variations on the attack pattern, alterations to the attack pattern, additional sources of this type of pattern, and so on; Para. 0257: the system may block the IP address that appears to be the source of the attack, or attempt to trace the attack to the source…..Alternatively or additionally, the system may provide traceable data to the attacker. Traceable data may enable the system or others to track the attacker's movements in the network; Para. 0283: database servers in a subnet (SN1) may have been scanned by a user. Based on this previous pattern of scans by the user, predictive analytics may determine that the database servers in a different subnet (SN2) will be accessed next by the user. The attack pattern generator 1506 may use the attack pattern 1508 to identify within the network data movements and interactions of the source of the scan with the network 1502; Para. 0295: An abnormal pattern of behavior seen in a network may be confirmed as an attack pattern by using security mechanisms selected and deployed to attract the attention of the actor or entity that is causing the abnormal network activity; Para. 0062: the emulated network 116 is a self-contained, isolated, and closely monitored network, in which suspect network activity may be allowed to freely interact with emulated computing systems. In various implementations, questionable emails, files, and/or links may be released into the emulated network 116 to confirm that they are malicious, and/or to see what effect they have. Outside actors can also be allowed to access emulated system, steal data and user credentials, download malware, and conduct any other malicious activity. In this way, the emulated network 116 not only isolated a suspected attack from the site network 104, but can also be used to capture information about an attack).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Xu to include generating a prediction of behavior of the human actor based on the assigned first behavioral profile; detecting that the human actor performed the predicted behavior as disclosed by Gukal. One of ordinary skill in the art would have been motivated to make this modification in order to predict probable future network behavior as suggested by (Gukal: Para. 0007).
However, in the same field of endeavor, Shmueli teaches assigning a second behavioral profile to the human actor upon detecting that the human actor performed the predicted behavior (Shmueli: Para. 0014: wherein the entity is a member of a group consisting of: a human user, application, client machine, device type, target machine, account, and command; Para. 0027: a “profile” is a mathematical representation of specific network entity normal behavior. The profile may be created either by defining fixed rules in advance or by observing network entity behavior and statistically predicting the expected behavior. For instance, a working hours profile of a user could be the time period from 09:00-17:00; Para. 0009: the first behavioral profile built based on a statistical analysis of the input data, obtaining additional input data representative of information on actions in the computer network. The behavioral anomaly is identified by an analysis of the additional input data against the first behavioral profile to detect anomalies or deviations from the first behavioral profile; Para. 0010: the computer-implemented method further comprises building a second behavior profile when the behavioral anomaly is identified found, the second behavior profile different from the first behavior profile); and issuing an alert using a user interface regarding the assignment of the second behavioral profile to the human actor (Shmueli: Para. 0118: an actual detected anomaly, which should generate an alert; Para. 0030: Throughout this document, an “anomaly” is a statistical deviation from the calculated profile, thus representing a deviation from the normal behavior; Para. 0103: High deviations are flagged as anomalies and displayed on the user interface 500; Para. 0014: wherein the entity is a member of a group consisting of: a human user, application, client machine, device type, target machine, account, and command).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Xu and Gukal to include assigning a second behavioral profile to the human actor upon detecting that the human actor performed the predicted behavior; and issuing an alert using a user interface regarding the assignment of the second behavioral profile to the human actor as disclosed by Shmueli. One of ordinary skill in the art would have been motivated to make this modification in order to identify behavioral anomaly as suggested by Shmueli (Shmueli: Para. 0006). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN CHANG whose telephone number is (571)272-9998.  The examiner can normally be reached on Monday-Thursday 9AM-6PM EST Friday: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on (571)-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L.C./Examiner, Art Unit 2438                                                                                                                                                                                                                                                                                                                                                                                                             /TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438